Citation Nr: 0613301	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa.


THE ISSUE


Service connection for the cause of death.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.  
Service in Vietnam is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

Procedural history

In October 2003, the RO received the appellant's claim of 
entitlement to service connection for veteran's cause of 
death.  In April 2004, a RO rating decision denied service 
connection.  The appellant's appeal was perfected by the 
timely submission of the substantive appeal in April 2004, in 
which she requested a hearing. The veteran presented 
testimony before the undersigned Veterans Law Judge (VLJ) at 
a videoconference hearing in February 2006.  A transcript of 
this hearing has been associated with the appellant's VA 
claims folder


FINDINGS OF FACT

1.  The veteran died of renal cell carcinoma in October 2003 
at the age of 56.

2.  The veteran served in the Republic of Vietnam between 
December 1966 and January 1968.

3.  A preponderance of the medical and other evidence of 
record is against a finding that the veteran's fatal disease 
was related to his military service or to a service-connected 
disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. §§ 
3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement for service connection for 
the cause of the veteran's death.  She contends that 
veteran's presumed exposure to Agent Orange during service 
caused the veteran's fatal renal cell carcinoma.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
fact and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was initially informed of the 
relevant law and regulations pertaining to her claim by a 
letter sent in December 2003.  The December 2003 letter 
informed the appellant, inter alia, to "provide medical 
evidence that will show a reasonable probability that the 
condition that contributed to the veteran's death was caused 
by injury or disease that began during service."  (see Page 
1).  The December 2003 letter states further that VA "must 
have evidence that the veteran died from a service-related 
injury or disease."  (see Page 3).

Additionally, the appellant received a June 2005 VCAA letter.  
In particular, the June 2005 VCAA letter informed the 
veteran, inter alia, that she must provide "medical evidence 
that will show a reasonable probability that the condition 
that contributed to the veteran's death was caused by injury 
or disease that began during service."  (see the VCAA 
letter, page 1).  Thus, the appellant was asked to "submit 
everything you've got", in compliance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

The appellant was informed of VA's duty to assist her in the 
development of her claim in the letters dated December 2003, 
and June 2005.  In both letters, the appellant was advised 
that VA would obtain all evidence kept by VA and any other 
Federal agency, including VA facilities and service medical 
records.  She was also informed that VA would, on her behalf, 
make reasonable efforts to obtain relevant 

private medical records not held by a Federal agency as long 
as she completed a release form for such.  Both the December 
2003 and June 2005 VCAA letters specifically informed the 
appellant that for records he wanted the VA to obtain on her 
behalf if she completed an enclosed "Authorization and 
Consent to Release Information" form for each of the 
veteran's health care providers.

These requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Veteran status is not at issue and the evidence supports a 
finding that a presumption of exposure to Agent Orange 
exists.  Moreover, elements (4) and (5), degree of disability 
and effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The appellant's 
claim of entitlement to service connection was denied based 
on element (3), a connection between the veteran's service 
and his death.  As explained above, she has received proper 
VCAA notice as to her obligations, and those of VA, with 
respect to this crucial element. 

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, thus denying the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Thus, there is no prejudice to the appellant in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records.  The appellant has 
identified no additional information that should be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the Board has determined 
that no medical opinion is necessary to make a decision.   
This is because, as explained below, 
the Secretary of VA has determined that no relationship 
exists between presumed exposure to herbicides and renal 
carcinoma. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claims.  The appellant did elect to request a 
video conference hearing and appeared at the hearing with her 
representative and offered evidence.  The Board notes that 
the appellant waived her right to have the evidence offered 
at the video conference to be reviewed by the RO. See 
38 C.F.R. § 20.1304 (2005).

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.5, 3.312 (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2005). Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2) (2005).  However, service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2005).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2005).

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2005).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1).

The Secretary of the Department of Veterans Affairs has 
determined that a positive association does not exist between 
the exposure of an herbicide agent and renal cell carcinoma.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal (Federal Circuit) held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  As such, 
the Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, (see 38 C.F.R. § 3.309(e), but also must 
determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303(d) (2005).

Analysis

The appellant seeks entitlement for service connection for 
the cause of the veteran's death.  She contends that the 
veteran's exposure to Agent Orange during service caused the 
fatal renal cell carcinoma.  

As noted above, in order for a claimant to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. The Board will address each of 
these in turn.  

With respect to element (1), the death certificate shows that 
the veteran died in October 2003 due to renal cell carcinoma.  

With regard to element (2), the Board will separately address 
disease and injury.

With respect to disease, the veteran served on active duty 
between June 1965 and May 1969.  Renal cell cancer was 
initially diagnosed in 2002, over 30 tears after service.  
There is no indication that renal cell carcinoma existed in 
service or was manifested within the one year presumptive 
period after service found in 38 C.F.R. § 3.309(a).  The 
appellant does not appear to so contend.  

The Board notes that during his lifetime the veteran was not 
service connected for any disability.

Concerning injury, service personnel records show that the 
veteran served in the Republic of Vietnam between December 
1966 and January 1968.  Because of his service in Vietnam, 
the presumption of exposure to Agent Orange applies.  See 
38 U.S.C.A. § 1116(f).  To this extent, element (2) has been 
met.  The appellant has not suggested, nor does the record 
suggest, any other potential cause for the veteran's fatal 
kidney cancer.  

The key issue in this case is element (3), whether there is a 
medical nexus between the veteran's presumed exposure to 
Agent Orange and the veteran's fatal renal cell carcinoma.  

As noted above, a medical nexus is presumed (subject to 
rebuttal) for certain specific disabilities.  See 38 C.F.R. 
§ 3.309(e).  Renal cell carcinoma is not among them.   

Congress has required the Secretary of the Department of 
Veterans Affairs to, in association with National Academy of 
Sciences (NAS), to determine whether the occurrence of 
certain diseases in humans can be linked to exposure to an 
herbicide.  The Secretary has made a determination that renal 
cancer is not linked to exposure to an herbicide.  
Specifically, the Secretary made the following conclusion:

Taking account of the available evidence 
and NAS analysis, the Secretary has found 
that the credible evidence against an 
association between herbicide exposure 
and renal cancer outweighs the credible 
evidence for such an association, and he 
has determined that a positive 
association does not exist.  68 Fed. Reg. 
at 27,634 (May 20, 2003).

Accordingly, 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) do 
not list renal cancer or renal cell carcinoma among the 
presumptive diseases.  Thus, the nexus element is not proven 
by the statutory presumption, and the only way appellant will 
prevail is by showing proof of actual direct causation.

The Federal Circuit in Combee provided that VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to an herbicide, 
but also must determine whether the disability was otherwise 
the result of active service.  In other words, the fact that 
the requirements of a presumptive regulation are not met does 
not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

In this case, the only competent medical or scientific 
evidence of record addressing the potential etiological 
relationship between the veteran's fatal renal cell carcinoma 
and his exposure to Agent Orange is contained in the 
determinations of the Secretary and the review of the 
available scientific evidence by the NAS.  Such studies are 
powerful evidence against the claim.  

The appellant has offered evidence consisting of a VA Fact 
Sheet, dated August 2001, that lists the ingredients of Agent 
Orange, to include trichlorophenoxyacetic acid and 
dichlorophenoxyacetic acid.  The appellant has also submitted 
two State of New Jersey Hazardous Substance Fact Sheets that 
state that exposure to dichlorobenzene and dichloroethane are 
causes of renal cell carcinoma.  Last, appellant has offered 
an undated and unidentified document that states that 
occupational exposure to trichloroethylene has been linked to 
renal cell carcinoma.  Appellant presumably submitted the 
evidence because the chemicals listed have somewhat similar 
names to two of the ingredients in Agent Orange: 
trichlorophenoxyacetic acid and dichlorophenoxyacetic acid.  
She asserts that the chemicals may be sufficiently similar as 
to indicate that the Agent Orange ingredients are a cause of 
veteran's renal cell carcinoma.

The Board initially observes that the evidence submitted by 
appellant addresses chemicals that are different from the 
chemicals contained in Agent Orange.  The appellant has 
apparently seized upon the prefixes of the chemicals, dichlro 
and trichloro, and has not addressed the differences between 
the chemical entities themselves.  A cursory review of the 
evidence submitted by the appellant indicates that manifestly 
different chemical compounds are referenced in the VA Fact 
Sheet and the materials from the State of New Jersey

By law, the Board is obligated under 38 U.S.C.A. § 7104(a) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g. Eddy 
v. Brown, 9 Vet. App. 52 (1996).  

Because the evidence submitted by appellant concerns 
chemicals that are not associated with Agent Orange, the 
Board finds the evidence to be unpersuasive.  
Moreover, the materials from the State of New Jersey, to the 
extent that they may even be considered to be relevant to 
herbicides used in Vietnam, does not take into account the 
deceased veteran's particular circumstances.  The Court has 
held that treatise evidence which is speculative, general or 
inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

In addition, the Court has held that an article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion. 
See Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the 
present case, the submitted by the appellant is not 
accompanied by the opinion of any medical expert. 
As such, the excerpts submitted by the appellant are of no 
probative value.

The appellant has been accorded ample opportunity to submit 
an opinion from a health care professional which finds a 
nexus between the veteran's presumed exposure to herbicides 
in Vietnam and his fatal renal cell carcinoma.  She has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

To the extent that the appellant herself contends that there 
is a connection between the veteran's Vietnam service and the 
development of renal cell carcinoma decades later, it is now 
well-settled that as a lay person without medical training 
she is not competent to attribute symptoms to a particular 
cause or to otherwise comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, in view of the Secretary's determination, based on 
medical research,  that there is no connection between 
herbicide exposure and renal cell carcinoma, in the absence 
of any competent evidence to the contrary the nexus element 
has not been directly shown.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


